               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 WILLIAM J. JUNGBLUTH,

                         Plaintiff,
                                                       Case No. 20-CV-5-JPS
 v.

 DENIS J. LLOYD,
                                                                   ORDER
                         Defendant.


       On January 3, 2020, this case was removed to the federal district

court for the Eastern District of Wisconsin pursuant to 28 U.S.C. §

1442(a)(1), which provides for federal jurisdiction where the United States

is a party to a case. See (Docket #1). The case was randomly assigned to

Magistrate Judge William E. Duffin. Shortly thereafter, Plaintiff and the

United States entered into a stipulation of dismissal, thereby divesting the

federal court of jurisdiction. (Docket #8). Accordingly, on January 17, 2020,

Plaintiff filed a motion to remand to state court pursuant to 28 U.S.C. §

1447(c). (Docket #9). The only remaining defendant, Denis J. Lloyd, has

neither appeared in the case nor opposed the motion to remand. This means

that he also has not consented to magistrate jurisdiction. The weight of law

suggests that a magistrate judge may not resolve a motion under 28 U.S.C.

§ 1447(c) absent full consent to magistrate jurisdiction from all parties. See

(Docket #21 at 2). The case was therefore transferred to this branch of the

court for disposition.

       The only remaining parties in this case are citizens of Wisconsin, and

the only remaining claim is a state law unjust enrichment claim. See (Docket

#1-1 at 4–5). The Court has no independent jurisdiction over this claim, and
in light of the Court’s constrained resources, it would be imprudent to

exercise supplementary jurisdiction over it. 28 U.S.C. § 1367(c) (a district

court “may decline to exercise supplemental jurisdiction over a claim” if it

“has dismissed all claims over which it has original jurisdiction.”). The

Court will therefore adopt the Magistrate Judge’s recommendation to

remand the case, (Docket #21), and grant the Plaintiff’s motion to remand,

(Docket #9).

      Accordingly,

      IT IS ORDERED that Magistrate Judge William E. Duffin’s report

and recommendation (Docket #21) be and the same is hereby ADOPTED;

      IT IS FURTHER ORDERED that Plaintiff’s motion to remand to

state court (Docket #9) be and the same is hereby GRANTED; and

      IT IS FURTHER ORDERED that this action be and the same is

hereby REMANDED to the Waukesha County Circuit Court.

      The Clerk of Court is directed to take all steps necessary to effectuate

the remand of this case back to the Waukesha County Circuit Court.

      Dated at Milwaukee, Wisconsin, this 24th day of February, 2020.

                                  BY THE COURT:




                                  J.P. Stadtmueller
                                  U.S. District Judge




                                Page 2 of 2
